TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00138-CR


                              Danielle Leigh Edwards, Appellant

                                                 v.

                                  The State of Texas, Appellee


              FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
          NO. 18-217, THE HONORABLE CHRIS SCHNEIDER, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due June 30, 2020. On counsel’s

motions, the time for filing was extended to August 19, 2020. Appellant’s counsel has now filed

a third motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than September 18,

2020. No further extension of time will be granted and failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

               It is ordered on September 11, 2020.



Before Chief Justice Rose, Justices Baker and Kelly

Do Not Publish